Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                              
Status of the Application
2.	Claims amendment filed on 6/1/21 has been considered. Claim 1, 10, and 11 have been amended. Claims 1-11 are allowed.

					Allowable Subject Matter
3.	Claims 1-11 are allowed. 
          	The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Sakuma (US PG Pub: 2016/0006248) appears to teach a power generation amount estimation apparatus comprising: acquirer to acquire a solar radiation amount that is a measurement value measured by a solar radiation meter, and a power generation amount calculator to estimate, on a basis of the solar radiation amount, a power generation amount of each of a plurality of photovoltaic facilities connected to a distribution line of a high-voltage grid, and the solar radiation meter is located remotely therefrom, and a voltage controller to cause voltage control on the distribution line based on the estimated power generation amount.
	Tan (US PG Pub: 2014/0278163) appears to teach teaches wherein the smart meter is connected to at least one of the plurality of photovoltaic facilities.
	Yamazaki (US PG Pub: 2015/0006080) appears to teach an interval shorter than a data collection interval that is an interval at which a measurement value from a smart meter that measures an amount of electric power is collected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
4. 	Claims 2-9 are allowed due to their direct/indirect dependency on claim 1.
5. 	Independent claim 10, and 11 recites the same allowable subject matter as claim 1. Hence claim 10, 11 are also allowed.
Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116